Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on August 16, 2022.

Restrictions/Elections.
Applicant’s election of the following species:
Oxo-M in combination with 4-PPBP is acknowledged.  Since the elected species is free of prior art, the examination was expanded to the following species: kartogenin.

Status of Claims
Claims 19-24 are currently pending and are the subject of this office action.
Claims 19-24 are presently under examination.

Priority

    PNG
    media_image1.png
    75
    428
    media_image1.png
    Greyscale


Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US17/22751, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. PCT/US17/22751 fails to provide support for “a polymeric microfiber produced by 3D printing”.
As such the priority date for all the instant claims is 05/08/2018.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. (WO 2016/164566, 10-2016) in view of Im et. al. (US 2017/0290791).

	For claim 19, Lee teaches formulations comprising a polymeric microfiber produced by 3D printing and a plurality of microspheres distributed through the polymeric microfiber, wherein the microspheres encapsulate at least one active agent (see for example page 3, lines 14 through page 4, line2; page 4, last 4 paragraphs through page 5, first paragraph; and claim 3).
Lee further teaches that a suitable active agent can be a growth factor that stimulates fibroblastic, chondrogenic or osteogenic differentiation of stem cells (see page 5, fourth paragraph and claim 7).  The composition can be used to treat a tissue defect like cartilage issues (see for example: page 8, 3rd paragraph; page 55, lines 6-10; and claims 28-29).
Lee does not teach that the agent can be kartogenin.  However, Im teaches that kartogenin triggers can induce chondrogenic differentiation of adult mesenchymal stem cells, and triggers activity of mesenchymal stem cells in cartilage to generate chondrocytes, thereby recovering damaged cartilage (see [0005]).
Before the effective filing date of the claimed invention it would have been prima facie obvious for the skilled in the art to formulate an active agent like kartogenin according to the formulation proposed by Lee, since Lee teaches that the formulations are especially suitable for compounds (like kartogenin) that can trigger activity of stem cells in cartilage to generate chondrocytes, thereby recovering damaged cartilage, thus resulting in the practice  of claim 19 with a reasonable expectation of success.

	For claim 20, Lee teaches that there can be two groups of microspheres, wherein the second group of microspheres comprises at least one different agent (see page 5, first paragraph and claim 4), thus resulting in the practice of claim 20, with a reasonable expectation of success.

For claim 21, Lee teaches that the polymeric microfiber comprises polycaprolactone (PCL) (see page 5, last paragraph and claim 10), thus resulting in the practice of claim 21 with a reasonable expectation of success.

For claims 22-24, Lee teaches the presence of fluorescence agents (i.e. visualizing agents) (see page 85, line 6; page 86, line 6 and page 90, line 23).  It will be more than obvious to utilize any visualizing agent including near infrared imaging or quantum dot, which are well known in the pharmaceutical art, thus resulting in the practice of claims 22-24 with a reasonable expectation of success.




Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
Octobert 31, 2022.